—In an action to permanently enjoin the defendant from, inter alia, using the names “Policemen’s Benevolent Association of Rock-land County, Inc.”, or “P.B.A.”, the plaintiff Rockland County Patrolmen’s Benevolent Association, Inc. appeals, as limited by its brief, from so much of an order of the Supreme Court, Rock-land County (Sherwood, J.), dated January 6, 1997, as granted that branch of the defendant’s motion which was for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
After the defendant made out a prima facie case for summary judgment, the plaintiff failed to come forward with sufficient evidence to create a triable issue of fact as to whether it was entitled to exclusive use of the terms “P.B.A.” or “Benevolent Association” (see, e.g., Allied Maintenance Corp. v Allied Mech. Trades, 42 NY2d 538; Thompson Med. Co. v Pfizer Inc., 753 F2d 208; Telford Home Assistance v TPC Home Care Servs., 211 AD2d 674; see also, National Assn. for the Advancement of Colored People v N.A.A.C.P. Legal Defense Fund & Educ. Fund, 753 F2d 131, cert denied 472 US 1021). Rosenblatt, J. P., Miller, Ritter and Copertino, JJ., concur.